Citation Nr: 1706919	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  16-32 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from December 1942 to August 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction rests with the RO in Oakland, California, from which the appeal was certified.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU benefits have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

The Veteran contends that he is entitled to TDIU benefits.  After reviewing the evidence of record, the Board finds that TDIU benefits are warranted.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Throughout the period on appeal, service connection has been in effect for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; bilateral hearing loss, rated as 40 percent disabling; and bilateral tinnitus, rated as 10 percent disabling.  His ratings warranted a 70 percent combined evaluation throughout the period on appeal.  As such, the Veteran has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16.  

Throughout the period on appeal, the Veteran's Vet Center treatment providers noted that his PTSD symptoms included intrusive thoughts, anger reactions, avoidance, self-blame, nightmares, and negative feelings.  Mental status evaluations revealed a dysphoric mood and a blunted affect.  PTSD symptoms were described as severe and chronic.  

The Veteran underwent a VA examination in March 2015.  His PTSD symptoms included reliving the traumatic event, persistent avoidance of stimuli associated with the trauma, numbing of general responsiveness, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, persistent symptoms of increased arousal, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  During the examination the Veteran was appropriately dressed.  He was observed to be fully oriented, with a depressed mood, flat affect, good eye contact, linear and logical thought processing, goal oriented thoughts, good insight and judgment, and slowed and pressured speech.  His recent memory was moderately impaired, but his long-term memory was intact.  The examiner found that his PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he closed down his business a few years prior because he could no longer function on the job.  He stated that physical health limitations made it difficult to use his hands and his legs.  Specifically, he was unable to hold scissors to cut hair because of his arthritis.  He also lost his ability to stand for long periods of time and was frequently fatigued.  The examiner stated that the Veteran's PTSD was more pervasive due to being isolated and alone at home.  

With respect to his hearing loss and tinnitus, at his April 2015 VA examination the Veteran reported difficulty understanding people in communication situations.  He also stated that his tinnitus was annoying and interfered with communication.  In a September 2015 addendum opinion, the VA examiner acknowledged that hearing loss distorts information in the speech signal, thereby reducing intelligibility and the ability to understand people in communication situations.  However, the examiner stated that an appropriately fitted hearing aid system improved communication and allowed people with hearing loss to engage in most employment situations.  The examiner noted that the Veteran's hearing aid system worked well for him and concluded that there were factors outside of his hearing loss that lessened the probability of the Veteran returning to work.   

In August 2015, the Veteran reported that he stopped working as a barber due to his service-connected disabilities.  He stated that it was difficult to hear what his customers were saying to him and he became more stressed.  He stated that he was becoming more irritated, anxious, and frustrated, so he decided to stop working.  

In a November 2016 letter, his social worker at the Vet Center stated that the Veteran was forced to give up his business as a barber due to his combat-related service-connected disabilities.  

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities have rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period of the claim.  The Veteran completed four years of high school.  He owned a barbershop and worked as a barber for 50 years before closing the business in 2010.  Working as an owner and a barber required some degree of communication/interpersonal skills, as well as a measure of motivation, and occupational reliability.  His ability to effectively communicate with his clients and provide services was impaired by his hearing loss and tinnitus.  As a barber, the Veteran would need to understand the specific needs of each client in order to achieve the desired results for his clients.  The Veteran stated that he became frustrated because it was very difficult to hear his clients.  Moreover, his PTSD symptoms caused diminished interest, anger outbursts, feelings of detachment, and difficulty concentrating.  Such manifestations would result in problematic interpersonal interactions in occupational settings and reduce the Veteran's ability to function as a barber.  The Veteran's social worker also confirmed in November 2016 that the Veteran was forced to give up his business as a barber due to his combat-related service-connected disabilities.  

The Board acknowledges that the individual VA examiners have stated that the Veteran's hearing loss, tinnitus, and PTSD in isolation do not totally preclude him from obtaining and maintaining all forms of substantially gainful employment.  However, the Board notes these opinions do not address the Veteran's service-connected disabilities in combination, and also fail to consider the Veteran's educational and occupational backgrounds.  The Board also notes the March 2015 VA examiner's statement that the Veteran stopped working due to his inability to hold scissors and stand for long periods of time, however, even without consideration of his physical limitations, his service-connected disabilities, preclude him from obtaining and maintaining substantially gainful employment.

In sum, the Board is satisfied that the service-connected disabilities have been so severe throughout the period of the claim as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, a TDIU is warranted.  


ORDER

The claim of entitlement to TDIU benefits is granted.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


